DETAILED ACTION
This Office Action is in response for Application # 16/426,077 filed on May 30, 2019 in which claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
Claims 1-20 are pending, of which claims 1-20 are rejected under 35 U.S.C. 103.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Magliozzi et al. US 2018/0131645 A1 (hereinafter ‘Magliozzi’) in view of Crouch et al. US 2016/0078102 A1 (hereinafter ‘Crouch’). 

As per claim 1, Magliozzi disclose, A computer-implemented method comprising (Magliozzi: paragraph 0030: disclose communication interface on a computer, which is equated to computer-implemented): 
training (Magliozzi: paragraph 0025: disclose chatbots fast learning ‘training’ and paragraph 0004: disclose training the chatbot), by one or more processors (Magliozzi: paragraph 0027: disclose a processor running the chatbot system), a deep learning model (Magliozzi: paragraph 0037: disclose deep learning) to learn semantic analysis of a plurality of user queries to identify intents and entities in user queries against a content management system (Magliozzi: paragraph 0028: disclose machine learning techniques to understand user intent and train the chatbot system stored in structured and unstructured in a database and accessed by the NLP server and paragraph 0123: disclose neural network process user queries, user request, messages etc); 
analyzing, by one or more processors, the content management system to extract content keywords to generate a domain ontology for the content management system (Magliozzi: paragraph 0180: disclose create a structured ontology of an organization by assembling ‘analyzing’ all factual textual data); 
augmenting, by one or more processors, the domain ontology (Magliozzi: paragraph 0180: disclose create a structured ontology of an organization by assembling ‘analyzing’ all factual textual data) based on the identified intents and entities (Magliozzi: paragraph 0028: disclose machine learning techniques to understand user intent and train the chatbot system stored in structured and unstructured in a database and accessed by the NLP server and paragraph 0123: disclose neural network process user queries, user request, messages etc) in the user queries by the deep learning model (Magliozzi: paragraph 0037: disclose deep learning); 
searching, by one or more processors, the content management system for a content based on the metadata keyword (Magliozzi: paragraph 0111: disclose chatbot search the knowledge base for synonyms ‘metadata’ and update the language model with the synonym to handle that particular question in the future ); and 
returning, by one or more processors, a search result for the current user query (Magliozzi: paragraph 0035: disclose obtain responses ‘result’ in response to user conversation with the chatbot).
It is noted, however, Magliozzi did not specifically detail the aspects of
tagging, by one or more processors, the content keywords with metadata based on the domain ontology; 
mapping, by one or more processors, the intents and entities extracted from a current user query of a user to the content keywords extracted from the content management system to form a metadata keyword for the current user query as recited in claim 1.
On the other hand, Crouch achieved the aforementioned limitations by providing mechanisms of
tagging (Crouch: paragraph 0063: disclose concept identifiers and intent identifiers best match. Examiner equates this process as tagging), by one or more processors, the content keywords with metadata based on the domain ontology (Crouch: paragraph 0037: disclose retrieve any metadata associated with documents in knowledge base ‘domain ontology’); 
mapping, by one or more processors, the intents and entities extracted from a current user query of a user to the content keywords extracted from the content management system to form a metadata keyword for the current user query (Crouch: paragraph 0076: disclose search query and inserting logical operators, concept identifiers and intent identifiers from the context during the natural language processing).
Magliozzi and Crouch are analogous art because they are from the “same field of endeavor” and both from the same “problem-solving area”. Namely, they are both from the field of “Searching Systems”.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the systems of Magliozzi and Crouch because they are both directed to searching systems and both are from the same field of endeavor. The skilled person would therefore regard it as a normal option to include the restriction features of Crouch with the method described by Magliozzi in order to solve the problem posed.
The motivation for doing so would have been to computer indexing and searching for passages within documents in response to a natural language question (Crouch: paragraph 0001).
Therefore, it would have been obvious to combine Crouch with Magliozzi to obtain the invention as specified in instant claim 1.

As per claim 2, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Magliozzi disclose, extracting, by one or more processors, an HTML source from the search result; analyzing, by one or more processors, the HTML source for section headers; restructuring, by one or more processors, the HTML source with outlining sections and including hyperlinks to subsections; and returning, by one or more processors, the restructured HTML by a conversational interface to the user (Magliozzi: paragraph 0110: disclose the chatbot scan webpages on the internet to determine a closest possible answer and in paragraph and paragraph 0044: disclose the webpages are raw HTML. Examiner argues that the webpages in HTML is taught by prior art and also Crouch: Paragraph 0038: disclose markup language documents, which implies HTML).

As per claim 3, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Magliozzi disclose, receiving, by one or more processors, the current user query through a conversational interface (Magliozzi: paragraph 0035: disclose send a question ‘query’ conversation via the first communication interface).

As per claim 4, most of the limitations of this claim have been noted in the rejection of claims 1 and 3 above. In addition, Magliozzi disclose, wherein the conversational interface is a chatbot (Magliozzi: paragraph 0024: disclose chatbots to participate in conversations to train the chatbot).

As per claim 5, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Magliozzi disclose, wherein training the deep learning model includes using a set of input data of a historical corpus of user queries (Magliozzi: paragraph 0044: disclose using historical understanding and historical data of user behavior in healthcare of use of training a chatbot and paragraph 0037: disclose using user a series of questions ’queries’).

As per claim 6, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Magliozzi disclose, wherein training the deep learning model includes using a set of input data of the current user query (Magliozzi: paragraph 0037: disclose using user a series of questions ’queries’ along with user’s data and user’s state).

As per claim 7, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Magliozzi disclose, wherein the content keywords include topics, concepts, and entities associated with the content management system (Magliozzi: paragraph 0023: disclose trained to update its knowledge base to include new information and the knowledge to respond to user queries as taught in paragraph 0024. Examiner argues that topics, concepts and entities are part of knowledge base).

As per claim 8, Magliozzi disclose, A computer program product for a conversational search in a content management system, the computer program product comprising: one or more computer readable storage media and program instructions stored on the one or more computer readable storage media, the program instructions comprising (Magliozzi: paragraph 0029: disclose computer-readable non-volatile memory): remaining limitations in this claim 8 are similar to the limitations in claim 1. Therefore, examiner rejects these remaining limitations under the same rationale as limitations rejected under claim 1.

As per claim 9, limitations of this claim are similar to claim 2. Therefore, examiner rejects claim 9 limitations under the same rationale as claim 2.

As per claim 10, limitations of this claim are similar to claim 3. Therefore, examiner rejects claim 10 limitations under the same rationale as claim 3.

As per claim 11, limitations of this claim are similar to claim 4. Therefore, examiner rejects claim 11 limitations under the same rationale as claim 4.

As per claim 12, limitations of this claim are similar to claim 5. Therefore, examiner rejects claim 12 limitations under the same rationale as claim 5.

As per claim 13, limitations of this claim are similar to claim 6. Therefore, examiner rejects claim 13 limitations under the same rationale as claim 6.

As per claim 14, limitations of this claim are similar to claim 7. Therefore, examiner rejects claim 14 limitations under the same rationale as claim 7.

As per claim 15, Magliozzi disclose, A computer system for a conversational search in a content management system, the computer system comprising: one or more computer processors, one or more computer readable storage media, and program instructions stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors, the program instructions comprising (Magliozzi: paragraph 0188: disclose computer connected to networks): remaining limitations in this claim 15 are similar to the limitations in claim 1. Therefore, examiner rejects these remaining limitations under the same rationale as limitations rejected under claim 1.

As per claim 16, limitations of this claim are similar to claim 2. Therefore, examiner rejects claim 16 limitations under the same rationale as claim 2.

As per claim 17, limitations of this claim are similar to claim 3. Therefore, examiner rejects claim 17 limitations under the same rationale as claim 3.

As per claim 18, limitations of this claim are similar to claim 4. Therefore, examiner rejects claim 18 limitations under the same rationale as claim 4.

As per claim 19, limitations of this claim are similar to claim 5. Therefore, examiner rejects claim 19 limitations under the same rationale as claim 5.

As per claim 20, limitations of this claim are similar to claim 7. Therefore, examiner rejects claim 20 limitations under the same rationale as claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Pub. US 20170017635 A1 disclose “NATURAL LANGUAGE PROCESSING SYSTEM AND METHOD”
US Pub. US 20080109306 A1 disclose “MEDIA MARKETPLACES”
US Pub. US 20080005313 A1 disclose “USING OFFLINE ACTIVITY TO ENHANCE ONLINE SEARCHING”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAVAN MAMILLAPALLI whose telephone number is (571)270-3836.  The examiner can normally be reached on M-F. 8am - 4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAVAN MAMILLAPALLI/
Primary Examiner, Art Unit 2159